10/06/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0150


                                      DA 21-0150
                                   _________________

STATE OF MONTANA,

             Petitioner and Appellee,

      v.                                                            ORDER

PAMELA JO POLEJEWSKI,

             Respondent and Appellant.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Pamela Jo Polejewski, to all counsel
of record, and to the Honorable David J. Grubich, District Judge.

                                                  For the Court,




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                   October 6 2021